Citation Nr: 0724396	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the veteran's claim for service 
connection for hepatitis C.  This matter was previously 
before the Board in November 2004 at which time the Board 
remanded the case for additional evidentiary development.  

This matter also comes to the Board on appeal from a November 
2005 rating decision of the RO in Cleveland, Ohio, that 
granted service connection for PTSD and assigned a 30 percent 
rating effective January 11, 2001.  

In June 2006, the Board remanded the issues of entitlement to 
service connection for hepatitis C, to include as secondary 
to service-connected PTSD, and for a higher initial 
disability rating for PTSD to the RO for additional due 
process and evidentiary development.  Regarding the issue of 
a higher initial disability rating for PTSD, the Board noted 
in June 2006 that the veteran's representative expressed 
disagreement in writing with the initial 30 percent rating 
and directed that the veteran be issued a statement of the 
case (SOC) on the matter.  A SOC was issued to the veteran in 
February 2007, and in April 2007 the veteran's representative 
filed a substantive appeal at the RO.  See 38 C.F.R. 
§§ 20.200, 20.302.  Although the RO, in March 2007, increased 
the initial rating for the veteran's PTSD to 50 percent 
disabling, effective January 11, 2001, the matter is still on 
appeal.  This is so since the RO did not assign the maximum 
disability rating possible.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The issue of entitlement to service connection for hepatitis 
C, to include as secondary to service-connected PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDING OF FACT

From the effective date of the grant of service connection, 
on January 11, 2001, the veteran's service-connected PTSD has 
been productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

From January 11, 2001, the criteria for entitlement to an 
evaluation in excess of 50 percent for the veteran's PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, VA satisfied its duties to the veteran in a VCAA letter 
issued in May 2001.  The letter predated the January 2002 
rating decision.  Since the PTSD disability appellate issue 
in this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the May 2001 VCAA letter was duly sent), another 
VCAA notice is not required.  VAOPGCPREC 8-2003.  
Nevertheless, subsequent to the June 2006 Remand, another 
VCAA letter was issued to the veteran in June 2006 pertaining 
to his claim for a higher initial disability rating.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VAOPGCPREC 1-2004.  The June 2006 letter has clearly advised 
the veteran of the evidence necessary to substantiate this 
claim.

In the June 2006 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date and information regarding disability ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against a higher than 50 percent initial disability rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA. The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim. 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in 
December 2001, August 2005 and October 2006.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the increased rating issue for PTSD.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  

II.  Facts

VA outpatient records show that the veteran was admitted to a 
methadone maintenance program in June 1997 with a noted 
history of 31 years of alcohol abuse and 26 years of heroin 
addiction.  He was given an irregular discharge from the 
program in December 1997 for noncompliance.

In January 2001, the veteran filed a claim for service 
connection for PTSD.

In February 2001, the veteran reported to a VA emergency room 
complaining of a two to three week history of hearing voices.  
He also reported being depressed for about a year and 
complained of sleep problems, poor appetite, poor 
concentration and low energy.  He reported having suicidal 
thoughts and thoughts of hurting his wife.  He also reported 
being a daily user of alcohol and drugs which he had done for 
years.  On examination the veteran was alert and oriented 
times three with adequate hygiene and eye contact.  He 
displayed restlessness and some psychomotor agitation.  He 
was depressed and his affect was moderate, intense, 
constricted and guarded.  He was positive for delusions and 
had adequate to poor judgment and insight.  He was assessed 
as having depression NOS, psychosis NOS, and polysubstance 
abuse due to alcohol and heroin.  He was assigned a global 
assessment of functioning score (GAF) of 35 and was admitted 
as an inpatient for 10 days.

The March 2001 VA hospital discharge summary shows that the 
veteran was calm and cooperative, but claimed to be sad and 
depressed.  His affect was full and appropriate to his mood.  
His voice was soft and relaxed and his thought process was 
logical and sequential.  His thought content included ideas 
of guilt for having survived the war and worthlessness for 
being unemployed and unable to provide.  His perception was 
appropriate and he denied auditory or visual hallucinations.  
He was oriented times four.  He had appropriate judgment and 
insight into his illness.  He was noted to be aware of the 
dangers of alcoholism and heroin abuse and was actively 
seeking help.  The veteran denied any suicidal ideation and 
claimed that the voices had stopped completely since his 
admission.  His diagnoses at discharge included major 
depression, drug dependence and rule out PTSD.  His GAF was 
noted to be 40 at admission and 70 at discharge.  

The veteran presented to a VA medical facility in May 2001 
requesting admittance to the PTSD program.  He said he was 
presently depressed without suicidal or homicidal ideation.  
He reported sleep problems and an "off and on" appetite, 
although he also reported gaining considerable weight since 
November 2000.  He reported a continued interest in hobbies 
such as watching sports.  He said he avoided crowds and had 
nightmares and flashbacks from service.  He further reported 
hearing an occasional whisper and abusing alcohol five to 
seven times a week and heroin one to two times a week.  He 
said he presently lived with his wife of 27 years and that 
they were both currently unemployed.  Findings revealed the 
veteran to be alert with adequate attention and a well-kempt 
appearance.  His mood was "depressed" and his affect was 
euthymic with a restrictive range.  He was cooperative with a 
linear thought process and a thought content free of auditory 
or visual hallucinations and suicidal or homicidal ideation.  
His insight was poor and his judgment was fair.  He was 
assessed as having alcohol dependence, heroin dependence, 
PTSD, depressive disorder and substance-induced sleep 
disorder.  He was assigned a GAF of 51-60.  The examiner 
remarked that because of the veteran's heavy substance abuse, 
it would not be possible to adequately assess and treat the 
veteran in the PTSD clinic until that issue was resolved.  
The examiner explained to the veteran that his alcohol was 
probably a major factor in his sleep difficulty and PTSD 
symptoms.

The veteran underwent a VA PTSD examination in December 2001.  
He reported that he had been married for 28 years and 
unemployed for 18 months.  He last worked as a janitor.  He 
reported abstaining from alcohol and drugs for the past three 
to five months.  He said he was currently in a VA outpatient 
PTSD program.  On examination the veteran was oriented times 
three and spoke clearly, but in a slow, low tone of voice.  
His answers were noted to be brief and lacking in 
spontaneity.  His affect was constricted and his mood was 
depressed.  He reported transient suicidal and homicidal 
thoughts.  He was able to maintain personal hygiene.  He had 
had auditory hallucinations and easily became paranoid around 
people.  His memory for recent and remote events was good.  
The examiner diagnosed the veteran as having PTSD, chronic, 
alcohol dependence, opioid dependence and depressive 
disorder.  He was assigned a GAF of 50.

The veteran reported to a VA general medicine clinic in May 
2002 requesting medication to calm his nerves.  He said he 
last abused drugs about one week earlier by snorting heroin.  
He was diagnosed as having depression.

VA outpatient records from 2002 to 2005 include a "PAC" 
initial VA evaluation report dated in November 2002.  The 
report shows that the veteran was being seen in order to 
obtain psychiatric clearance before beginning treatment for 
hepatitis C.  However, the veteran reported during the 
evaluation that he was not interested in stopping drinking or 
in entering an "ATP" program to help him stop drinking.  He 
also said he was not interested in taking interferon for his 
hepatitis C.  The examiner concluded that the veteran was not 
"cleared" psychiatrically primarily because of his 
reluctance to stop drinking.  

The veteran attended a VA PTSD Initial Evaluation in April 
2005.  He reported symptoms ever since coming back from 
Vietnam and said he tried to pretend he didn't have a 
problem.  He reported that he has a short temper and got 
easily annoyed with his wife and yelled at her, but he denied 
any physical violence.  His symptoms included intrusive 
distressing recollections, avoidance of stimuli associated 
with the trauma, feeling of detachment or estrangement from 
others, irritability or outbursts of anger, hypervigilance, 
and exaggerated startle response.  He was noted to be well 
groomed and cooperative and his thought processes were linear 
and goal directed.  He denied current auditory or visual 
hallucinations or suicidal or homicidal ideation.  His mood 
was "ok" and his affect was dysphoric.  He was assessed as 
having PTSD and polysubstance abuse, in remission.  Stressors 
were unemployment and no friends. 

The veteran reported during an August 2005 VA examination 
that he had abstained from heroin for one year and from 
alcohol since December 2004.  He complained of sleep 
difficulty and of flashbacks and recurrent memories of his 
experience in Vietnam.  He said he was presently attending a 
VA PTSD program.  On examination the veteran was causally 
dressed, cooperative and somewhat guarded.  He was oriented 
times three and spoke clearly and slowly.  His answers were 
brief, but coherent and relevant.  His affect was congruent 
and his mood was one of depression.  He denied suicidal or 
homicidal thoughts and denied hallucination or delusion.  His 
memory for recent and remote events was good.  He had no 
impairment in thought process and normal activities of daily 
living.  He was diagnosed as having PTSD, chronic, and was 
given a GAF of 50.

The veteran stated in a December 2005 statement that he was 
hoping for a higher evaluation for his PTSD "due to my 
ongoing bad dreams & my bad nerves."

VA mental health records show that the veteran presented for 
psychiatric follow-ups approximately every six to nine weeks 
during the period from December 2005 to October 2006.  The 
veteran reported in December 2005 that he was working part-
time at a laundromat.  Findings revealed that he was pleasant 
and cooperative and oriented to time, place and person.  He 
had good eye contact and his thought process was logical and 
goal directed.  His speech was normal in tone and volume and 
there was no evidence of psychomotor agitation or 
retardation.  He denied psychosis and said he last abused 
drugs three years earlier.  His mood in February 2006 was 
described as dysphoric.  He denied suicidal or homicidal 
ideation and had fair insight and judgment.  His affect was 
appropriate.  

On file is a July 2006 letter from a resident VA physician 
stating that the veteran had been diagnosed with PTSD and 
reported feeling "jumpy and nervous" ever since Vietnam.  
He said the veteran also endorsed chronic insomnia, 
nightmares, intrusive and distressing recollection of 
traumatic events in Vietnam, marked anxiety, hyperarousal and 
avoided any reminders of Vietnam.  He said the veteran had 
been compliant with his treatment and regularly made his 
appointments.  He noted that the veteran was being followed 
for individual and group therapy.  

A VA psychiatric examination was conducted in October 2006 at 
which time the veteran reported suffering for many years with 
intrusive memories of Vietnam and being withdrawn and unable 
to sleep.  He also reported being hypervigilant and 
hyperanxious who startled easily.  He said he was still 
married, had no kids, and had not worked in five to six 
years.  On examination the veteran appeared somewhat 
overweight.  He walked slowly and with a cane.  He answered 
questions slowly, had good eye contact and was a good 
historian.  He denied suicidal or homicidal ideation.  His 
medication included Celexa and trazodone.  He denied 
delusions or hallucinations and was oriented times three.  
His affect was constricted in range and his mood was 
depressed.  His judgment was intact and his insight was very 
limited.  The examiner noted no change in frequency, severity 
and duration of symptoms or remissions since the last exam 
and treatment had basically remained unchanged.  Time lost 
from work had been a few hours.  There was no impairment in 
thought process, social functioning or post military 
stressors and normal activities of daily living.  The veteran 
was diagnosed as having chronic PTSD and was assigned a GAF 
of 45.  The examiner remarked that the GAF reflected the 
impact of the veteran's PTSD on his level of functioning, 
especially his social functioning.   

A March 2007 outpatient record shows that the veteran was 
being seen after a five month hiatus.  He reported increased 
irritability, hearing voices and a fluctuating energy level, 
appetite and sleep.  Findings revealed that the veteran was 
cooperative and had good eye contact.  His speech was normal 
in tone and volume and his affect was appropriate.  His 
thought process was logical and goal directed and he had fair 
insight and judgment.  He said his sleep had improved with 
medication.  He denied psychosis or suicidal ideation.  His 
mood appeared anxious.

III.  Analysis

Pertinent Criteria

It must be emphasized that disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health-illness.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

While there is no disputing that the veteran's PTSD symptoms 
impair him occupationally as well as socially, the evidence 
does not reveal that he has or has had or approximated the 
listed deficiencies and symptoms for a rating in excess of 50 
percent under the pertinent rating criteria since January 11, 
2001.  In this regard, the veteran's predominant symptoms 
include sleep impairment with nightmares and intrusive 
memories of Vietnam, as well as a fluctuating energy level 
and appetite.  

As far at the specific criteria under Code 9411 for a higher 
rating, to 70 percent, the veteran has not been shown to have 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  Rather, the veteran 
did not report nor was he found to have obsessional rituals 
during any of his psychiatric treatment visits or 
examinations.  In addition, he was consistently noted to have 
speech that was normal in tone and volume and a thought 
process that was logical and goal directed.  Additional 
findings during VA PTSD examinations, as well as VA 
outpatient records, from 2001 to March 2007, show that the 
veteran had adequate hygiene and was cooperative, had good 
eye contact, and was oriented times three.  He was even 
described as "pleasant" during the August 2005 VA 
examination.  While findings repeatedly show that the veteran 
had a depressed mood, his depression has not affected his 
ability to function independently.  Rather, he has been noted 
by VA examiners to have normal activities of daily living.

Regarding suicidal ideation, the evidence shows that the 
veteran was hospitalized with suicidal ideation in February 
2001, in addition to having thoughts of hurting his wife.  
However, he denied suicidal ideation at the time he was 
discharged from the hospital in March 2001, and he continued 
to deny suicidal ideation during VA examinations in December 
2001 and October 2006, and during VA outpatient treatment 
visits in May 2001, 2005, 2006 and March 2007.

The veteran's GAF scores have ranged from 40 to 70, with the 
majority of scores ranging from 50 to 60.  The scores of 40 
and 70 were assigned at the time of the veteran's February 
2001 hospital admission and March 2001 hospital discharge, 
respectively.  Scores ranging from 50 to 60 are noted on VA 
treatment and exam records dated in May 2001, December 2001 
and August 2005.  And in October 2006, the veteran was 
assigned a GAF score of 45 by a VA examiner.  

As is noted above, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers), and a 
GAF between 41 and 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  The Board finds that the veteran's actual 
symptoms are most reflective of moderate symptoms and that 
his predominant GAF scores are indeed consistent with a 50 
percent rating.

In further regard to social and occupational impairment, the 
veteran was noted during an April 2005 initial PTSD 
evaluation to have no friends and he has been unemployed for 
a number of years.  However, the record also shows that he 
has been married to his wife for over 25 years and obtained 
part-time work in a laundromat in 2005.  Thus, he has clearly 
demonstrated some ability to establish and maintain effective 
relationships with people and does not meet the criteria for 
a 70 percent rating requiring an inability to establish and 
maintain effective relationships with people.

In short, the Board finds that the veteran's overall 
disability picture is most consistent with the criteria for a 
50 percent evaluation rather than a 70 percent evaluation.  
In denying an initial evaluation greater than 50 percent for 
the veteran's PTSD, the Board has considered the concept of 
"staged" ratings pursuant to Fenderson, supra, but a review 
of the record shows no distinctive periods for which the 
required schedular criteria were met for a higher rating for 
this disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim, and it 
must be denied. As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b).

Additionally, the Board finds that there is no showing that 
the veteran's PTSD has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 50 percent rating assigned 
adequately compensates the veteran for the severity of his 
PTSD. Hence, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The veteran and his representative have contended that the 
veteran's hepatitis C could be due to his long history of 
substance abuse, to include heroin use, which, in turn, could 
be related to his service-connected PTSD.

Known risk factors for hepatitis C include IV drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA Letter 
98-110 "Infectious Hepatitis" (November 30, 1998).

While the law precludes direct service connection for alcohol 
and drug abuse, the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) has held that there can 
be service connection for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Compensation may be awarded only "where 
there is clear medical evidence establishing that alcohol or 
drug abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F.3d at 1381.

In January 2006, the Board remanded this matter for a medical 
opinion addressing whether "the veteran's hepatitis C is 
etiologically related to his service-connected post-traumatic 
stress disorder by way of causing or permanently increasing 
the veteran's propensity for substance abuse, or otherwise".  
The examiner responded in October 2006 in one sentence by 
stating that "It is not likely that the veteran's hepatitis 
is related to his PTSD".  

In written argument in July 2007, the veteran's 
representative contended that the October 2006 VA opinion is 
inadequate and does not constitute compliance with the 
Board's January 2006 specific remand instructions.  He 
pointed out that the examiner did not even discuss the 
veteran's substance abuse history or its possible 
relationship to the veteran's PTSD.  The Board agrees that 
the October 2006 report is inadequate and does not comply 
with the Board's January 2006 remand instructions.  Nowhere 
in the report did the examiner note or discuss the veteran's 
history of substance abuse and, in fact, he noted that the 
veteran denied having an alcohol or drug problem.

The failure of the RO to comply with the Board's directive in 
this matter and ensure that the VA examiner answered the 
medical questions posed by the earlier remand constitutes a 
violation of the appellant's due process rights, and requires 
another remand of this appeal.  Stegall v. West, 11 Vet. App. 
268 (1998).  See also 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current VA treatment 
records covering the period from August 
2005 to the present should be obtained.

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant's claim file to be reviewed by 
the same physician who conducted the 
examination of the appellant in October 
2006.

If that physician is no longer available, 
the AMC or RO should make arrangements 
for an examination of the appellant by 
another VA examiner to determine the 
etiology of his hepatitis C.  

The claims file should be provided to the 
reviewer/examiner in conjunction with the 
review/examination, and the 
reviewer/examiner must annotate that the 
claims file was made available for 
review, and that pertinent documents 
therein were reviewed in connection with 
the preparation of the opinion requested 
below.  If the previous examining 
physician deems it necessary to conduct a 
current examination of the appellant for 
the purpose of providing the requested 
opinions, this examination should be 
scheduled as soon as practicable.  All 
clinical findings necessary for a 
comprehensive disability rating must be 
reported as part of any current 
examination.

The appropriate examiner should offer an 
opinion on the following questions: 

a)  Whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that alcohol and/or 
drug abuse was caused by or was a 
symptom of the veteran's service-
connected disabilities, to include 
PTSD. 

b)  If so, the appropriate examiner 
should offer an opinion as to 
whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran 
contracted hepatitis C as a result 
of alcohol and/or drug abuse.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hepatitis C is warranted.  In making this 
determination, the RO should consider the 
Federal Circuit's ruling in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order).  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


